MOREMEN, Judge.
This is an original action in which Nev-ille Matthews seeks a writ of mandamus to require “Dr. Dale Farabee to have the Central State Hospital, Lakeland, Kentucky, to issue Medical Records to the Clerk of Lyon Circuit Court, Eddyville, Kentucky, dating from 1952 to 1965.”
Matthews alleges that he now has pending in the Lyon Circuit Court a petition for a writ of habeas corpus and that his medical records are necessary to prove his contention that at the time of the trial he was insane. The Lyon Circuit Court has sufficient power to coerce the production of such records if they are necessary to the trial of the case.
 In any event, the power of this Court, under § 110 of the Constitution to give relief in the nature of mandamus or prohibition, can be exercised only against judicial officers. Actions against other officers must be brought in an appropriate court of general jurisdiction. Turner v. Department of Parole and Probation, Ky., 394 S.W.2d 889.
Mandamus is denied.